                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               ABERDEEN DIVISION

SHARON STRICKLAND                                                                       PLAINTIFF

V.                                                   CIVIL ACTION NO. 1:21-CV-088-GHD-RP

JAMIME M. KINKENNON, et al.                                                         DEFENDANTS

                                  ORDER REMANDING CASE

       Having examined the Response to the Order to Show Cause filed by Defendant Jaime M.

Kinkennon, incorrectly identified as Jamime M. Kinkennon [26], and Order to Show Cause [23]

itself, the Court finds that this case lacks complete diversity of citizenship and that therefore the

Court lacks subject-matter jurisdiction.

       It is therefore ORDERED that this case is REMANDED to the Circuit Court of Alcorn

County.

       SO ORDERED, this, the 23rd day of June, 2021.



                                              __________________________________________
                                              SENIOR UNITED STATES DISTRICT JUDGE
